This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DAVID C. MONTOYA,

 3          Petitioner-Appellant,

 4 v.                                                                                     No. 32,377

 5 CARMELA MONTOYA
 6 SANDOVAL,

 7          Respondent-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 9 Eugenio S. Mathis, District Judge

10 David C. Montoya
11 Las Vegas, NM

12 Pro Se Appellant

13 Carmela M. Montoya Sandoval
14 Las Vegas, NM

15 Pro Se Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _________________________________
10 CELIA FOY CASTILLO, Chief Judge


11 _________________________________
12 JAMES J. WECSLER, Judge




                                           2